Motion granted insofar as to stay the examination before trial of the defendant-appellant until five days after a copy of the order of this court, with notice of entry thereof, affirming the order appealed from has been served upon respondent, in the event said order is affirmed. In the event that the order appealed from is reversed, then the examination before trial of the defendant-appellant is stayed until five days after a further bill of particulars shall have been served upon the appellant by respondent in accordance with the determination of this court. The aforesaid stay, however, is conditioned upon the appellant arguing or submitting the appeal on the 27th day of May, 1958. Concur — Botein, P. J., Breitel, Prank, McNally and Stevens, JJ.